Citation Nr: 0609766	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  00-08 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected synovitis of the right knee, currently 
rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from May 1949 to November 
1952 and from November 1961 to July 1966. 

Procedural history

In a December 1967 rating decision, service connection was 
granted for synovitis of the right knee; a 10 percent 
disability rating was assigned.  In a July 1971 rating 
decision, a 20 percent disability rating was granted for the 
right knee disability.  In a January 1974 rating decision, 
the disability rating for the right knee was reduced to 10 
percent disabling.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho (the RO) which denied the veteran's claim of 
entitlement to an increased rating for the service-connected 
right knee disability.  

In November 2003, the Board remanded the issue of an 
increased rating for the right knee disability to RO for 
further development.  The RO continued the previous denial of 
an increased disability rating for the right knee disability 
in a supplemental statement of the case (SSOC) issued in 
August 2005.  The case has been returned to the Board for 
further appellate proceedings.

Issues not on appeal 

In its November 2003 decision, the Board denied entitlement 
to service connection for several other claimed disabilities 
(a low back disability, arthritis, leg cramps, diabetes 
mellitus, and a kidney disability.  The Board's decision is 
final.  
See 38 C.F.R. § 20.1100 (2005).  Accordingly, those issues 
will be discussed no further herein.




FINDINGS OF FACT

1.  The medical evidence of record does not indicate that the 
service-connected synovitis of the veteran's right knee 
currently exists. 

2.  With respect to the tight knee, the veteran complains of 
pain, swelling; stiffness; and an inability to fully extend 
the right knee.  Recent medical reports indicate that range 
of motion of the right knee is full, and there is no medical 
evidence of additional functional loss of the right knee due 
to pains.

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected right 
knee disability, so as to render impractical the application 
of the regular schedular standards


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's synovitis of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5003, 5020, 5260, 5261 (2005).

2.  The criteria for referral for increased disability rating 
for synovitis of the right knee on an extra-schedular basis 
are not met.  38 C.F.R. § 3.321(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected synovitis of the right knee, which is 
currently rated 10 percent disabling.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the April 
1999 rating decision, the March 2000 statement of the case 
(SOC), and the April 2003 and August 2005 supplemental 
statements of the case (SSOC's) of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.

More significantly, a letter was sent to the veteran in June 
2004 which was specifically intended to address the 
requirements of the VCAA.  The VCAA letter from the RO 
notified the veteran that "[t]o establish entitlement to an 
increased evaluation for your service-connected disability, 
the evidence must show that your condition has gotten 
worse."  June 2004 letter, page 6.  Accordingly, the veteran 
was informed of the information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  As for the evidence to be provided 
by the veteran, in the VCAA letter, the RO advised the 
veteran to identify any additional medical evidence.  In 
addition, in the VCAA letter, the veteran was informed that 
VA would request a VA physical examination of his right knee.  
[An examination of the right knee was completed in June 
2005.]

With regard to evidence that VA would attempt to obtain on 
his behalf, in the VCAA letter, the RO informed the veteran 
that they had obtained VA treatment records from the VA 
medical center in Spokane, Washington.  The veteran was 
advised that VA was responsible for getting relevant records 
from any Federal agency, to include records from the 
military, VA medical centers (including private facilities 
where VA authorized treatment), and the Social Security 
Administration.  The veteran was also told that VA make 
reasonable efforts to get relevant records not held by a 
Federal agency, including records from state and local 
governments, private doctors and hospitals, and current or 
former employers.  June 2004 VCAA letter, page 4.

In the VCAA letter, the RO informed the veteran that "[i]f 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  See the June 2004 VCAA 
letter, page 6.   The June 2004 VCAA letter thus complied 
with the requirement of 38 C.F.R. § 3.159(b)(1) to request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim because the letter 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that the June 2004 VCAA letter 
requested a response within 60 days from the date of that 
letter and that the letter expressly notified the veteran 
that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) 
[evidence must be received by VA within one year from the 
date notice is sent].  See the June 2004 VCAA letter, page 2.  
One year has elapsed since the June 2004 VCAA letter.

The Board is of course aware of the decision of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
this case, as the veteran's claim was initially adjudicated 
by the RO in April 1999, prior to the enactment of the VCAA, 
compliance with the notice provisions of the VCAA was both a 
legal and practical impossibility.  VA's General Counsel has 
held that the failure to do so does not constitute error.  
See VAOGCPREC 7-2004.  The veteran's claim was readjudicated 
by the RO, following the issuance of a VCAA letter in June 
2004, and after that the veteran was allowed the opportunity 
to present evidence and argument in response.  See the SSOC 
issued in August 2005.  The Board accordingly finds that 
there is no prejudice to the veteran.  Moreover, the veteran 
has not alleged any prejudice.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) [timing errors such as this do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it].

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2), (3), and (4) are not at issue as 
service connection has already been granted for synovitis of 
the right knee and the initial rating for the right knee 
disability was assigned in a prior final rating decision.  
Moreover, as explained above, the veteran has received proper 
VCAA notice as to his obligations, and those of VA, with 
respect to his current level of disability.  As for element 
(5), effective date, the RO denied an increased rating, so 
there was no effective date to assign.  Because the Board 
concludes below that the preponderance of the evidence is 
against the claim for an increased rating for synovitis of 
the right knee, any question as to the appropriate effective 
date to be assigned is rendered moot.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering this issue on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran]. 

In addition, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].    

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent necessary.  The evidence of record 
includes service medical records, VA medical records, and 
reports of VA examinations, which will be described below.  
The Board's December 2003 remand was calculated to obtain 
additional medical evidence.  This has been accomplished, 
most recently in the form of a June 2005 VA examination of 
the right knee.  There is no indication that there currently 
exists any evidence which has a bearing on the issue now 
being decided case which has not been obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He has 
secured the services of a representative, who has provide 
argument on his behalf.  He has not indicated that he wishes 
to participate in a personal hearing.  See 38 C.F.R. § 3.103 
(2005).

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.


Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the VA Rating Schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).



Analysis

The veteran seeks entitlement to an increase rating for 
service-connected right knee synovitis, which is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5019 (2005).

Synovitis is defined as "inflammation of a synovial 
membrane, usually with pain and swelling of the joint."  
Harder v. Brown, 5 Vet. App. 183, 184 (1993) [citing 
Webster's Medical Dictionary 699].  "Synovitis is 
inflammation of a specific membrane with pain, 'particularly 
on motion, and is characterized by a fluctuating swelling due 
to effusion within a synovial sac."  Rollings v. Brown, 8 
Vet. App. 8, 10 (1995) [citing Dorland's Illustrated Medical 
Dictionary 1649 (1988 27th ed.)].

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran is currently assigned a 10 percent disability 
rating for synovitis of the right knee under Diagnostic Code 
5019 [bursitis].   However, Diagnostic Code 5020 specifically 
references synovitis.  Therefore, Diagnostic Code 5020, not 
Diagnostic Code 5019, is the most appropriate, given that the 
service-connected disability is synovitis. 

As a practical matter, and as explained in the paragraph 
immediately following, bursitis and synovitis are rated under 
the same criteria in the VA Rating Schedule.  Therefore, 
rating under Diagnostic Code 5020 is not going to produce a 
different result.

Diseases evaluated under Diagnostic Code 5019 and 5020 are 
rated on limitation of motion of affected parts under 
Diagnostic Code 5003.  With respect to a knee, limitation of 
motion is rated under Diagnostic Codes 5260 and 5261.  

Limitation of flexion of a leg to 60 degrees is rated as 
noncompensable (zero percent disabling).  Flexion limited to 
45 degrees warrants a 10 percent evaluation, and flexion 
limited to 30 degrees warrants a 20 percent rating.  The 
highest available rating, 30 percent, is warranted when 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2005).

Limitation of extension of the leg to 5 degrees is rated 
noncompensable (zero percent disabling).  Extension limited 
to 10 degrees warrants a 10 percent evaluation. Extension 
limited to 15 degrees warrants a 20 percent rating.  A 
30 percent rating is warranted when extension is limited to 
20 degrees.  A 40 percent rating is warranted when extension 
is limited to 30 degrees.  The highest available rating, 50 
percent, is warranted when extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).

Normal extension and flexion of the knee is from 0 degrees to 
140 degrees.  38 C.F.R. § 4.71, Plate II (2005).

Diagnostic Code 5003 provides that when limitation of motion 
is noncompensable, a 10 percent rating is for application.  

Current disability

The Board is initially presented with a record on appeal 
which demonstrates that
the veteran evidently no longer has synovitis.  

A diagnosis of synovitis was last made during a September 
1979 VA examination, over a quarter of a century ago.  A 
March 1999 VA examiner stated that there was no available 
evidence showing recurring symptoms of synovitis.  A December 
2001 VA examiner diagnosed traumatic arthritis of the right 
knee and chondromalacia patella of the right knee.  A June 
2005 VA examiner diagnosed arthritis and did not diagnose 
synovitis.    

The veteran has not presented any evidence documenting that 
synovitis currently exists.  See 38 U.S.C.A. § 5107(a) (West 
2002) [it is a claimant's responsibility to support a claim 
for VA benefits].

It this appears from the negative medical records that 
synovitis no longer exists.  Thus, a increased rating is 
clearly not warranted.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence]. The appeal is therefore denied on that basis.

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
The veteran has recently been diagnosed with arthritis of the 
right knee and chondromalacia patella of the right knee.  
Although as explained immediately above based on the medical 
evidence the service-connected disability, synovitis, no 
longer exists, the Board will assume in the alternative that 
the disability now manifests itself in the form of those 
other diagnoses.  Accordingly, in the alternative the Board 
will treat all reported knee symptomatology as if it is 
attributable to the veteran's service-connected synovitis and 
decide the claim on that basis.  The remainder of the Board's 
discussion this claim is predicated on this alternative 
basis.

Schedular rating

As has been discussed above, the knee disability is rated 
based on limitation of motion under Diagnostic Codes 5260-61.

At the December 2001 VA examination, the right knee had 
limitation of extension to 8 degrees.  Such a limitation of 
extension would not warrant a rating in excess of 10 percent 
under Diagnostic Code 5261.  Moreover, at that same 
examination, the right knee could flex to 110 degrees without 
pain and to 125 degrees with pain.  This is noncompensable 
under Diagnostic Code 5260.  

At a May 2003 VA physical examination, the right knee had a 
full range of motion.  
At the June 2005 VA examination, the right knee had range of 
motion of zero to 140 degrees (i.e., full range of motion, 
see 38 C.F.R. § 4,71).  In particular, the examiner 
specifically noted the veteran's complaint of his right knee 
not being able to straighten out, and indicated that the 
right knee could straighten out to zero degrees.  These most 
recent findings are congruent with the assignment of 
noncompensable ratings under both Diagnostic Code 5260 and 
Diagnostic Code 5261.  There is no other evidence showing 
more restricted limitation of motion.  

Under such circumstances, the right knee synovitis is rated 
10 percent disabling based on noncompensable limitation of 
motion.  See 38 C.F.R. § 4.71, Diagnostic Code 5003.

DeLuca considerations

As discussed above, when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  38 C.F.R. §§ 4.40 and 4.45 (2005).  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The veteran has complained of pain on use.  However, it is 
important to emphasize that the Rating Schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  In any event, there is no evidence 
that such symptomatology warrants the assignment of 
additional disability.  There is nothing in the medical 
evidence of record to support that the veteran experiences 
weakness, fatigability, a lack of coordination, or restricted 
or excess movement.  In fact, the report of the June 2005 VA 
examination specifically reflects that the veteran did not 
have fatiguability or lack of endurance.  In short, the 
medical evidence does not demonstrate functional loss which 
would enable the Board to assign additional disability under 
38 C.F.R. §§ 4.40, 4.45, and/or 4.59.



Extraschedular evaluation

In the August 2005 SSOC, the RO considered the matter of 
referral of the issue of an increased rating for the service-
connected right knee disability for consideration of an 
extraschedular rating.  The Board will do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that 
"the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2005).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for his 
service-connected right knee disability.  Indeed, it does not 
appear from the record that he has been hospitalized after 
his last period of service for his right knee disability.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability such as to 
trigger consideration of the extraschedular provisions.  
There is no indication that the service-connected right knee 
disability markedly interfere with employment.  The report of 
the June 2005 VA examination indicates that the veteran had 
not worked since May 1973 due to a motor vehicle accident 
resulting in a spinal injury; there is nothing in that 
examination report or elsewhere in the record to indicate 
that the right knee disability caused him to cease working.  

In short, there is nothing in the current evidence of record 
to indicate that the service-connected right knee disability 
causes impairment with employment over and above that which 
is contemplated in the assigned 10 percent schedular rating.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  For 
these reasons, the Board has determined that referral of the 
case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion 

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for increased disability rating for his service-connected 
synovitis of the right knee.  The claim is therefore denied.


ORDER

An increased disability rating for service-connected 
synovitis of the right knee is denied.



____________________________________________ 
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


